Case: 19-60607     Document: 00515616357          Page: 1     Date Filed: 10/26/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   October 26, 2020
                                  No. 19-60607                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   Reynaldo Asiel Selles Illas,

                                                                           Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 734 242


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Reynaldo Asiel Selles Illas, a native and citizen of Cuba, petitions this
   court for review of an order of the Board of Immigration Appeals (BIA)
   dismissing an appeal from an order of the immigration judge denying his




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60607      Document: 00515616357          Page: 2    Date Filed: 10/26/2020




                                    No. 19-60607


   application for asylum, withholding of removal, and relief under the
   Convention Against Torture (CAT).
          We review the factual determination that an alien is not eligible for
   asylum, withholding of removal, or CAT relief under the substantial evidence
   standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under this
   standard, “reversal is improper” unless we decide “not only that the
   evidence supports a contrary conclusion, but also that the evidence compels
   it.” Id. (internal quotation marks and citation omitted); see 8 U.S.C.
   § 1252(b)(4)(B).
          In this case, Selles Illas has not met this standard. As to asylum and
   past persecution, the BIA found that Selles Illas failed to establish that any
   harm he suffered in Cuba rose to the level of persecution. We hold that the
   evidence does not compel a contrary conclusion. See Majd v. Gonzales, 446
F.3d 590, 595 (5th Cir. 2006); Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th
   Cir. 2004). As to asylum and any well-founded fear of future persecution,
   the BIA found that Selles Illas failed to demonstrate that there existed a
   reasonable probability that he would suffer harm rising to the level of
   persecution were he to return to Cuba. Selles Illas has failed to adequately
   brief any challenge to the BIA’s finding in this regard; accordingly he has
   abandoned the issue. See United States v. Scroggins¸599 F.3d 433, 446-47 (5th
   Cir. 2010); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). In light of
   the foregoing, Selles Illas has not shown error in connection with his asylum
   claim. See Chen, 470 F.3d at 1134.
          As to withholding of removal, Selles Illas has failed to adequately brief
   any challenge to the BIA’s finding that he is not entitled to relief on his
   application for withholding of removal, and, accordingly, he has abandoned
   any such challenge. See Soadjede, 324 F.3d at 833. Additionally, his CAT
   claim fails because he does not show that the evidence compels the




                                          2
Case: 19-60607      Document: 00515616357           Page: 3    Date Filed: 10/26/2020




                                     No. 19-60607


   conclusion, contrary to the BIA’s findings, that it is more likely than not that
   he will be tortured if he is removed to Cuba. See Chen, 470 F.3d at 1134;
   Majd, 446 F.3d at 595.
          Selles Illas also argues that his due process rights were violated when
   he was denied a full and fair hearing on his claims for relief. To prevail on his
   due process claims, Selles Illas is required to make an initial showing of
   substantial prejudice. Anwar v. INS., 116 F.3d 140, 144 (5th Cir. 1997). As
   to Selles Illas’s claim that he was denied due process when the immigration
   judge gave less than full credibility to certain translated emails and failed to
   properly consider his evidence of country conditions, Selles Illas has failed to
   show the requisite prejudice. See id.
          As to his due process argument that the immigration judge
   misinterpreted his testimony and had a “mistaken and unsupported belief”
   about Cuban law, Selles Illas raises this argument for the first time in his
   petition for review. Although he couches this claim of error in terms of a due
   process violation, it was a procedural error correctable by the BIA that is
   subject to the exhaustion requirement. See Roy v. Ashcroft, 389 F.3d 132, 137
   (5th Cir. 2004). Because Selles Illas did not present this claim to the BIA, we
   lack jurisdiction to review it. See id.; see also Omari v. Holder, 562 F.3d 314,
   320-21 (5th Cir. 2009).
          Finally, though Selles Illas argued to the BIA that the immigration
   judge had violated his due process rights when he “cut off” his counsel’s
   questioning, he fails to challenge in his petition the BIA’s finding that the
   immigration judge did not “improperly exclude testimony” or that Selles
   Illas was not otherwise prejudiced. Accordingly, Selles Illas has abandoned
   any such challenge. See Soadjede, 324 F.3d at 833.
          Selles Illas’s petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.




                                           3